—Motion by the respondent for reargument of an appeal from an order of the Supreme Court, Nassau County, dated May 10, 1993, which was determined by a decision and order of this Court dated October 17, 1994.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
*549Ordered that the motion is granted, and upon reargument, the decision and order of this Court dated October 17, 1994 (208 AD2d 752), is recalled and vacated, and the following decision and order is substituted therefor.
In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated May 10, 1993, as denied, without a hearing, that portion of the petition which requested a permanent stay of arbitration.
Ordered that, upon reargument, the appeal is dismissed, without costs or disbursements.
This Court has been informed by the attorney for the respondent that the underlying arbitration hearing was held on August 29, 1993, which resulted in a judgment entered September 7, 1994, in favor of the respondent. The parties having proceeded to arbitration, the appeal must be dismissed (see, Matter of Beagle [MVAIC], 19 NY2d 834). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.